PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/696,868
Filing Date: September 6th 2017.
            Appellant(s): Brian Mark Fields et al.





__________________
Kwanwoo Lee (Reg. No. 70,137)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/02/2022 appealing from the Office action mailed on 10/08/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Arguments
Appellant Argument 1: 
Appellant argues that: “…The Office fails to provide sufficient reasoning as to why claim 1 recites a patent-ineligible abstract idea and fails to explain why the claim are like any of “hedging, insurance, mitigating risk,” or any other fundamental economic principles or practices enumerated in MPEP § 2106.04(a) or otherwise supported by case law…” (Please see the Appeal Brief on pages 13-14).
Examiner's response to Appellant Argument 1: 
The Examiner respectfully disagrees.
Appellant’s claim 1 recites the limitations of “…collecting…vehicle usage data…to determine a plurality of routes traversed by the vehicle for a particular time period; accessing…a database to identify historical data having route and time identifiers that correspond to the plurality of routes traversed by the vehicle and the particular time period, respectively, wherein the historical data includes (i) historical route data associated with a number of non-collision incidents and (ii) claims data associated with a number of collision incidents; determining…that a comparison of the number of collision incidents with the number of non-collision incidents exceeds a predetermined threshold; assessing…that the plurality of routes traversed by the vehicle is hazardous based upon the comparison; transmitting…a suggested route that avoids the plurality of routes; monitoring…whether the vehicle traverses the suggested route using the location data; and generating…a virtual alert indicating at least one customer opportunity based on the monitoring”.  These recited limitations, as drafted, is a process that, under its broadest 
In addition, The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: “…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”.  
Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “…collecting…vehicle usage data…to determine a plurality of routes traversed by the vehicle for a particular time period; accessing…a database to identify historical data having route and time identifiers that correspond to the plurality of routes traversed by the vehicle and the particular time period, respectively, wherein the historical data includes (i) historical route data associated with a number of non-collision incidents and (ii) claims data associated with a number of collision incidents; determining…that a comparison of in the Appellant’s claim under examination (individually or in combination) that the examiner believes recites an abstract idea ; and (b) determine whether the identified limitation(s) “…collecting vehicle usage data…to determine a plurality of routes traversed by the vehicle for a particular time period; accessing a database to identify historical data having route and time identifiers that correspond to the plurality of routes traversed by the vehicle and the particular time period, respectively, wherein the historical data includes (i) historical route data associated with a number of non-collision incidents and (ii) claims data associated with a number of collision incidents; determining that a comparison of the number of collision incidents with the number of non-collision incidents exceeds a predetermined threshold; assessing that the plurality of routes traversed by the vehicle is hazardous based upon the comparison; transmitting a suggested route that avoids the plurality of routes; monitoring whether the vehicle traverses the suggested route using the location data; and generating a virtual alert indicating at least one customer opportunity based on the monitoring…” falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: fundamental economic principles or practices (including insurance, mitigating risk)” (Alice, 573 U.S. at 219–20 (concluding that use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea); id. (describing the concept of risk hedging identified as an abstract idea in Bilski as ‘‘a method of organizing human activity’’; Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea); processing insurance claims for a covered loss or policy event under an insurance policy (i.e., an agreement in the form of a contract), Accenture Global Services GmbH v. Guidewire Software, Inc. 728 F.3d 1336, 1338-39 (Fed. Cir. 2013)) (Please See 2019 Revised Guidance, 84 Fed. Reg. at 52-54).  Therefore, the claim recites an abstract idea.  
Thus, according to The 2019 Revised Patent Subject Matter Eligibility Guidance, the Office has provided sufficient reasoning as to why claim 1 recites a patent-ineligible abstract idea and do explain why the claim are like any of “hedging, insurance, mitigating risk,” or any other fundamental economic principles or practices enumerated in MPEP § 2106.04(a) or otherwise supported by case law.  Thus, Appellant’s arguments are not persuasive. 
 Appellant Argument 2: 
Appellant argues that: “…When taken as a whole, the additional limitations of the claim represent a specific technological improvement that enhances vehicle navigation and claim 1 further integrates any allegedly recited abstract idea into a practical application…” (Please see the Appeal Brief on pages 14-16 and 18).
Examiner's response to Appellant Argument 2: 
The Examiner respectfully disagrees.
The judicial exception of claim 1 is not integrated into a practical application because the claim includes the additional elements of one or more sensors, a database and an electronic device that perform all the steps of the claim.  The electronic device is recited at a high level of generality and its broadest reasonable interpretation comprises only at least one of a mobile device, an on-board computer of the vehicle, or a navigator to perform the step of the claim.  The one or more sensors and the database are recited at recited at a high level of generality to perform the functions of “collecting …vehicle usage data… to determine a plurality of routes traversed by the vehicle for a particular time period; accessing…a database to identify historical data having route and time identifiers that correspond to the plurality of routes traversed by the vehicle and the particular time period…; determining… that a comparison of the number of assessing … that the plurality of routes traversed by the vehicle is hazardous based upon the comparison; transmitting … a suggested route that avoids the plurality of routes; monitoring, using the received location data…, whether the vehicle traverses the suggested route; and generating … a virtual alert indicating at least one customer opportunity based on the monitoring”.  Thus, the one or more sensors, the database and the electronic device perform the functions of nothing more than “collecting data of vehicle usage; accessing a database to identify the historical data; determining information of the comparison of the collision and the non-collision incidents; accessing information of the plurality of routes based on the comparison; transmitting information; monitoring information of the vehicle to see whether the vehicle traverses the suggested route; and generating the alert indicating at least one customer opportunity based on the monitored information”, such that it amounts no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.  
Furthermore, as the Appellant pointed out that “…These additional elements, when taken as a whole, represent a specific technological improvement that enhances vehicle navigation, by assessing whether a plurality of routes is hazardous, providing recommended routes to a driver that avoid areas quantified as hazardous (i.e., by accounting for route riskiness prior to transmitting suggested routes to the driver), monitoring whether the driver traverses the suggested route using location data received from the one or more sensors associated with the vehicle, and even incentivizing the driver to traverse the suggested route”.  Appellant does not point to claim limitations that amount to significantly more than the alleged abstract idea but instead merely refer back to further details of the abstract idea.  In other buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that in "defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303". 
In addition, How would the Appellant’s claim 1 represent a specific technological improvement that enhances vehicle navigation by just perform the functions of “assessing…whether a plurality of routes is hazardous, providing…recommended routes…, monitoring…whether the driver traverses the suggested route…, and even incentivizing the driver to traverse the suggested route”? What is the specific technological improvement in the claim to enhance vehicle navigation?  Thus, “assessing…whether a plurality of routes is hazardous, providing…recommended routes…, monitoring…whether the driver traverses the suggested route…, and even incentivizing the driver to traverse the suggested route” are not seen to be improvements to another technology or technical field, improvements to the function of the computer itself.  Thus, there are no “specific technological improvement that enhances vehicle navigation” in the Appellant’s claims.  Thus, Appellant’s arguments are not persuasive.
Appellant Argument 3: 
Appellant argues that: “…Claim 1 amounts to “significantly more” than any allegedly abstract idea” (Please see the Appeal Brief on pages 16-18).
Examiner's response to Appellant Argument 3: 
The Examiner respectfully disagrees.
The Appellant’s claim 1 includes the additional elements of one or more sensors, a database and an electronic device that perform the functions of “collecting …vehicle usage data… to determine a plurality of routes traversed by the vehicle for a particular time period; accessing…a database to identify historical data having route and time identifiers that correspond to the plurality of routes traversed by the vehicle and the particular time period…; determining… that a comparison of the number of collision incidents with the number of non-collision incidents exceeds a predetermined threshold; assessing … that the plurality of routes traversed by the vehicle is hazardous based upon the comparison; transmitting … a suggested route that avoids the plurality of routes; monitoring, using the received location data…, whether the vehicle traverses the suggested route; and generating … a virtual alert indicating at least one customer opportunity based on the monitoring”, which when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, these additional limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the additional elements of (one or more sensors, a database and an electronic device, wherein the electronic device comprises at least one of a mobile device, an on-board) are the generic computing elements used as a tool to perform an abstract idea (MPEP 2106.05 (f)) (Please see Appellant’s Specification in paragraph [0026], “a special purpose or general use computing device, a general-use on-board computer”).  Therefore, the claim is not patent eligible.  Thus, Appellant’s arguments are not persuasive. 
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.  For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TIEN C NGUYEN/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        

Conferees:  
Mohammad Z Shaikh
Acting SPE AU 3694
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/10/2022

Kelly Campen
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691